Per Curiam.

It was established from the oral and documentary evidence herein that plaintiff produced a customer for defendant’s business in accordance with the terms of his employment and that there was a meeting of the minds on all the *271essential terms of the transaction. Defendant’s written representation that he had a five-year lease on the premises at an indicated graduated rental over the term of the lease was clear and unequivocal. Plaintiff’s right to commissions may not be defeated by reason of the fact that the transaction failed of consummation because of defendant’s inability to produce such a lease.
The judgment should be unanimously reversed upon the law and facts, with $30 costs to plaintiff, and judgment directed for the plaintiff in the sum of $600, with appropriate costs in the court below.
Pette, Hart and Brown, JJ., concur.
Judgment reversed, etc.